EXHIBIT 10.01

CERIDIAN CORPORATION

NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM

(As Amended on April 27, 2007)

1.                                       Purpose.

The purpose of the Ceridian Corporation Non-employee Director Compensation
Program (the “Program”) is to advance the interest of the Company, and its
stockholders by enabling the Company to attract and retain the services of
experienced and knowledgeable non-employee directors, to increase the
proprietary interests of such non-employee directors in the Company’s long-term
success and their identification with the interests of the Company’s
stockholders.  All Awards that are part of the compensation paid or deferred
pursuant to this Program are awarded pursuant to the terms of the applicable
Stock Plan and any applicable Award Agreement.  The Program is designed and
intended to comply with Rule 16b-3 of the Exchange Act.  The Program is also
intended to comply in form and operation with Section 409A of the Code.

2.                                       Definitions.

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:

2.1           “Affiliate” means all persons with whom the Company would be
considered a single employer under Section 414(b) or 414(c) of the Code.

2.2           “Annual Retainer” means the annual Board retainer payable to an
Eligible Director for services as a member of the Board during the calendar
year, excluding any Board Chair Retainer paid to the Board Chair during the
calendar year and/or any Committee Chair Retainer paid to an Eligible Director
for serving as the chair of a committee during the calendar year.  The amount of
the Annual Retainer is set forth on Exhibit A hereto, and may be amended from
time to time by the Board or the Committee.

2.3           “Annual Retainer Election” means the election made or deemed to
have been made by an Eligible Director relating to the Eligible Director’s
Annual Retainer, Board Chair Retainer and/or Committee Chair Retainer, as
provided in Section 7.1 hereof.

2.4           The “Average Market Price” of a share of Common Stock means the
average of the closing sale prices of a share of Common Stock, at the end of the
regular trading session, which as of the Effective Date is 4:00 p.m., New York
City time, as reported on the New York Stock Exchange Composite Tape for the ten
trading days immediately prior to the date as of which the Average Market Price
is being determined.

2.5           “Award” means an Option, Restricted Stock Award, or Retainer Share
Award granted to an Eligible Director pursuant to the Program and the Stock
Plan.


--------------------------------------------------------------------------------


2.6           “Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing an award granted under the Stock Plan. 
Each Award Agreement shall be subject to the applicable terms and conditions of
the Stock Plan under which such Award Agreement was granted and any other terms
and conditions (not inconsistent with such Stock Plan) determined by the
Committee.

2.7           “Board” means the Board of Directors of the Company.

2.8           “Board Chair” means any Eligible Director who serves as chair of
the Board.

2.9           ‘‘Board Chair Option’’ means a right to purchase shares of Common
Stock granted to the Board Chair pursuant to Section 6 of the Program that does
not qualify as an “incentive stock option” within the meaning of Section 422 of
the Code.  The amount of shares underlying a Board Chair Option is set forth on
Exhibit A hereto, and may be amended from time to time by the Board or the
Committee.

2.10         “Board Chair Retainer” means the annual retainer payable to the
Board Chair during the calendar year.  The amount of the Board Chair Retainer is
set forth on Exhibit A hereto, and may be amended from time to time by the Board
or the Committee.

2.11         “Change of Control” shall mean the first of the following events to
occur:

(a)           there is consummated a merger or consolidation to which the
Company or any direct or indirect subsidiary of the Company is a party if the
merger or consolidation would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) less than 60% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation; or

(b)           the direct or indirect beneficial ownership (as defined in Rule
13d-3 under the Securities Exchange Act of 1934) in the aggregate of securities
of the Company representing 20% or more of the total combined voting power of
the Company’s then issued and outstanding securities is acquired by any person
or entity or group of associated persons or entities acting in concert;
provided, however, that for purposes hereof, the following acquisitions shall
not constitute a Change of Control: (i) any acquisition by the Company or any of
its subsidiaries, (ii) any acquisition directly from the Company or any of its
subsidiaries, (iii) any acquisition by any employee benefit plan (or related
trust or fiduciary) sponsored or maintained by the Company or any corporation
controlled by the Company, (iv) any acquisition by an underwriter temporarily
holding securities pursuant to an offering of such securities, (v) any
acquisition by a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company (vi) any acquisition in connection with which, pursuant to Rule
13d-1 promulgated pursuant to the Exchange Act, the individual, entity or group
is permitted to,

2


--------------------------------------------------------------------------------


and actually does, report its beneficial ownership on Schedule 13-G (or any
successor Schedule); provided that, if any such individual, entity or group
subsequently becomes required to or does report its beneficial ownership on
Schedule 13D (or any successor Schedule), then, for purposes of this paragraph,
such individual, entity or group shall be deemed to have first acquired, on the
first date on which such individual, entity or group becomes required to or does
so report, beneficial ownership of all of the voting securities of the Company
beneficially owned by it on such date, and (vii) any acquisition in connection
with a merger or consolidation which, pursuant to paragraph (a) above, does not
constitute a Change of Control; or

(c)           there is consummated a transaction contemplated by an agreement
for the sale or disposition by the Company of all or substantially all of the
Company ‘s assets, other than a sale or disposition by the Company of all or
substantially all of the Company ‘s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale; or

(d)           the stockholders of the Company approve any plan or proposal for
the liquidation of the Company; or

(e)           a change in the composition of the Board such that the “Continuity
Directors” cease for any reason to constitute at least a majority of the Board. 
For purposes of this clause, “Continuity Directors” means those members of the
Board who either (i) were directors on January 1, 2006 or (ii) were elected by,
or on the nomination or recommendation of, at least a two-thirds (2/3) majority
of the then-existing Board (other than a director whose initial assumption of
office was in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating to the election of
directors of the Company); or

(f)            such other event or transaction as the Board shall determine
constitutes a Change of Control.

2.12         “Code” means the Internal Revenue Code of 1986, as amended
(including, when the context requires, all regulations, interpretations and
rulings issued thereunder).

2.13         “Committee” means the Compensation and Human Resources Committee of
the Board, or any successor committee thereto.

2.14         “Committee Chair Retainer” means the annual cash retainer payable
to Eligible Directors for service as the chair of committees of the Board during
the calendar year.  The amount of the Committee Chair Retainer is set forth on
Exhibit A hereto, and may be amended from time to time by the Board or the
Committee.

2.15         “Common Stock” means the common stock of the Company, par value
$0.01 per share.

2.16         “Company” means Ceridian Corporation, a Delaware corporation.

3


--------------------------------------------------------------------------------


2.17         “Deferred Shares” shall have the meaning set forth in Section
7.3(a) hereof.

2.18         “Deferred Stock Account” means a book keeping account established
and maintained by the Committee to evidence amounts credited with respect to an
Eligible Director’s election to receive a portion of his or her Annual Retainer
and, if applicable, Board Chair Retainer and/or Committee Chair Retainer in the
form of Retainer Deferred Share Awards.

2.19         “Effective Date” means January 1, 2006.

2.20         “Eligible Director” means a director of the Company who is not an
employee of the Company or any subsidiary of the Company.

2.21         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

2.22         “Fair Market Value” means, with respect to the Common Stock, as of
any date (or, if no shares were traded or quoted on such date, as of the next
preceding date on which there was such a trade or quote), the closing sale price
of a share of the Common Stock, at the end of the regular trading session, which
as of the Effective Date is 4:00 p.m., New York City time, as reported on the
New York Stock Exchange Composite Tape on that date.

2.23         “Issuance Year” means the calendar year in which the Award was made
to an Eligible Director.

2.24         ‘‘Option’’ means a right to purchase shares of Common Stock granted
to an Eligible Director pursuant to Section 6 of the Program that does not
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.  The amount of shares underlying an Option is set forth on Exhibit A
hereto, and may be amended from time to time by the Board or the Committee.

2.25         “Program” means this Ceridian Corporation Non-Employee Director
Compensation Program, as from time to time amended or restated.

2.26         “Restricted Shares” means shares of Common Stock that are the
subject of (a) a Restricted Stock Award, and therefore subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of Section 5 of the Program; or (b) a Retainer Restricted Share
Award, and therefore subject to the restrictions on transferability and risk of
forfeiture imposed by the provisions of Section 7.2 of the Program, as
applicable.

2.27         “Restricted Stock Award” means a grant of Restricted Shares to an
Eligible Director pursuant to Section 5 of the Program.  The dollar value of a
Restricted Stock Award is set forth on Exhibit A hereto, and may be amended from
time to time by the Board or the Committee.

4


--------------------------------------------------------------------------------


2.28         “Retainer Deferred Share Award’’ means that portion of the Annual
Retainer and, if applicable, Board Chair Retainer and/or Committee Chair
Retainer that an Eligible Director has elected to defer in the form of a credit
to the Eligible Director’s Deferred Stock Account pursuant to Section 7.3 of the
Program.

2.29         “Retainer Restricted Share Award” means that portion of an Eligible
Director’s Annual Retainer and, if applicable, Board Chair Retainer and/or
Committee Chair Retainer that the Eligible Director has elected to receive in
the form of Restricted Shares pursuant to Section 7.2 of the Program.

2.30         “Retainer Share Award” means a Retainer Deferred Share Award and/or
a Retainer Restricted Share Award.

2.31         “Securities Act” means the Securities Act of 1933, as amended.

2.32         “Separation from Service” means a termination of an Eligible
Director’s service with the Company and all Affiliates as a director and
non-employee consultant/advisor, provided such termination constitutes a
“separation from service” within the meaning of Section 409A of the Code, or
such other change in the Eligible Director’s relationship with the Company and
all Affiliates that constitutes a “separation from service” within the meaning
of Section 409A of the Code.

2.33         “Stock Plan” means the then current shareholder-approved stock
incentive plan of the Company pursuant to which stock based awards shall be
granted to Eligible Directors, which as of the Effective Date is the Ceridian
Corporation 2004 Long-Term Stock Incentive Plan.

3.                                       Program Administration.

The Program will be administered by the Committee.  The Committee may retain
such actuarial, accounting, legal, clerical and other services as may reasonably
be required in the administration of the Program, and may pay reasonable
compensation for such services.  The Company will pay all costs of administering
the Program.  All questions of interpretation of the Program will be determined
by the Committee, each determination, interpretation or other action made or
taken by the Committee pursuant to the provisions of the Program will be
conclusive and binding for all purposes and on all persons, and no member of the
Committee will be liable for any action or determination made in good faith with
respect to the Program or any Award granted under the Program and the Stock
Plan.

4.                                       Annual Retainer, Board Chair Retainer,
Committee Chair Retainer and Expenses.

4.1           Annual Retainer.  Each Eligible Director is entitled to receive an
Annual Retainer.  The portion of the Annual Retainer payable in cash shall be
paid in arrears on a quarterly basis on or about the 15th day of March, June,
September and December.  In the event an Eligible Director joins the Board
during a calendar year, the Eligible Director will receive a pro rata portion of
the Annual Retainer and such portion will be paid entirely in cash on a
quarterly basis.  In addition, a pro rata portion of the Annual

5


--------------------------------------------------------------------------------


Retainer payable in cash shall be forfeited if an Eligible Director ceases to be
an Eligible Director prior to December 31.

4.2           Board Chair Retainer.  The Board Chair is entitled to receive a
Board Chair Retainer.  The portion of the Board Chair Retainer payable in cash
shall be paid in arrears on a quarterly basis on or about the 15th day of March,
June, September and December.  In the event an Eligible Director becomes Board
Chair during a calendar year, such Board Chair will receive a pro rata portion
of the Board Chair Retainer and such portion will be paid fifty percent (50%) in
cash on a quarterly basis and fifty percent (50%) as a Retainer Restricted Share
Award.  In addition, a pro rata portion of the Board Chair Retainer payable in
cash shall be forfeited if a Board Chair ceases to be Board Chair prior to
December 31.

4.3           Committee Chair Retainer.  The chairs of committees of the Board
are each entitled to receive a Committee Chair Retainer.  The portion of any
Committee Chair Retainer payable in cash shall be paid in arrears on a quarterly
basis on or about the 15th day of March, June, September and December.  In the
event an Eligible Director becomes a chair of a committee of the Board during a
calendar year, the committee chair will receive a pro rata portion of the
Committee Chair Retainer and such portion will be paid entirely in cash on a
quarterly basis.  In addition, a pro rata portion of the Committee Chair
Retainer payable in cash shall be forfeited if the Eligible Director ceases to
be a chair of a committee of the Board prior to December 31.

4.4           Expenses.  Each Eligible Director is entitled to reimbursement for
reasonable travel costs of attending Board and committee meetings and other
business purposes related to Board membership.  Such reimbursement shall be
payable in cash after receipt of proper documentation by the Company from such
Eligible Director.

5.                                       New Director Restricted Stock Awards.

5.1           Grants to New Directors.  At such time after the Effective Date as
additional Eligible Directors are first elected or appointed to the Board to
fill new directorships or to fill vacancies, each such Eligible Director will
receive, on a one-time basis on the date of his or her first election or
appointment to the Board, a Restricted Stock Award.  The number of Restricted
Shares to be awarded to each such Eligible Director pursuant to such Restricted
Stock Award shall be determined by dividing the dollar value of the Restricted
Stock Award by the Average Market Price calculated on the date of such Eligible
Director’s first election or appointment to the Board, and then rounding the
result to the nearest 100 shares.  Such Restricted Stock Award shall be awarded
under the Stock Plan.  In addition to the terms and conditions set forth below,
such Restricted Stock Award shall be subject to the terms and conditions of the
Stock Plan and any applicable Award Agreement.

5.2           Restrictions.  Restricted Shares that are awarded to an Eligible
Director pursuant to a Restricted Stock Award may not be sold, assigned or
otherwise transferred, or subjected to any lien, either voluntarily or
involuntarily, by operation of law or otherwise, until such time and only to the
extent that such restrictions on transferability

6


--------------------------------------------------------------------------------


have lapsed as provided in this Section 5.2 and in the Award Agreement.  For
purposes of this Program, the lapsing of such transferability restrictions is
referred to as “vesting,” and Restricted Shares that are no longer subject to
such transferability restrictions are referred to as “vested.” Except as
otherwise provided in the Award Agreement, 20% of the total number of Restricted
Shares subject to a Restricted Stock Award will vest on each of the first five
anniversary dates of the date such Restricted Stock Award was granted.

6.                                       Option and Board Chair Option.

6.1           Grant.  Each Eligible Director will be granted on an annual basis,
at such time as the Eligible Director is elected or re-elected to the Board by
the stockholders of the Company, an Option.  Further, the Board Chair also will
be granted on an annual basis, at such time as the Board Chair is elected or
re-elected to the Board by the stockholders of the Company, a Board Chair
Option.  Such Option and Board Chair Option will be granted only upon such
election or re-election of the Eligible Director, and no Option or Board Chair
Option will be granted if the Eligible Director is not so elected or
re-elected.  Such Option and Board Chair Option shall be awarded under the Stock
Plan.  In addition to the terms and conditions set forth below, such Option and
Board Chair Option shall be subject to the terms and conditions of the Stock
Plan and any applicable Award Agreement.

6.2           Exercise Price, Exercisability and Duration.  The per share price
to be paid by an Eligible Director upon exercise of an Option and Board Chair
Option will be 100% of the Fair Market Value of one share of Common Stock on the
date of grant.  Except as otherwise provided in the Award Agreement, one-third
of each Option and Board Chair Option will become exercisable on each of the
first three anniversaries of its date of grant and will expire and will no
longer be exercisable on the fifth anniversary of its date of grant.

7.                                       Payment of Portion of Annual Retainer
in Retainer Share Award.

7.1           Annual Retainer Election.

(a)           Each year an Eligible Director must elect to receive at least
fifty percent (50%) (or such other greater percentage as the Committee shall
determine) and may elect to receive more of his or her Annual Retainer and, if
applicable, Board Chair Retainer, in the form of (a) Retainer Restricted Share
Awards pursuant to Section 7.2, (b) Retainer Deferred Share Awards pursuant to
Section 7.3, or (c) a combination of Retainer Restricted Share Awards and
Retainer Deferred Share Awards.  Each year an Eligible Director, if applicable,
may elect to receive a portion of his or her Committee Chair Retainer in the
form of (a) Retainer Restricted Share Awards pursuant to Section 7.2, (b)
Retainer Deferred Share Awards pursuant to 7.3, or (c) a combination of Retainer
Restricted Share Awards and Retainer Deferred Share Awards.  In the event that
an Eligible Director fails to make a valid Annual Retainer Election, such
Eligible Director shall be deemed to have elected to receive (a) fifty percent
(50%) (or such other greater percentage as the Committee shall determine) of his
or her Annual Retainer and, if

7


--------------------------------------------------------------------------------


applicable, Board Chair Retainer, in the form of Retainer Restricted Share
Awards and any balance of his or her Annual Retainer and, if applicable, Board
Chair Retainer, in cash and (b) if applicable, one hundred percent (100%) of the
Committee Chair Retainer in cash.

(b)           The Annual Retainer Election is made by the Eligible Director by
filing, no later than December 31 of each year (or by such other date as the
Committee shall determine), an irrevocable election with the Company on a form
provided for that purpose.  The Annual Retainer Election shall be effective with
respect to the Annual Retainer, Board Chair Retainer and Committee Chair
Retainer payable with respect to services performed during the next calendar
year.  The Annual Retainer Election form shall specify an amount to be received
in the form of Retainer Restricted Share Awards and/or Retainer Deferred Share
Awards expressed as a dollar amount or as a percentage of the Eligible
Director’s Annual Retainer and, if applicable, Board Chair Retainer and
Committee Chair Retainer.  The issuance of such a Retainer Restricted Share
Award or Retainer Deferred Share Award shall be in lieu of payment of that
portion of the Annual Retainer, Board Chair Retainer and Committee Chair
Retainer in cash.

7.2           Retainer Restricted Share Awards.

(a)           On the first trading day of the calendar year, an Eligible
Director shall be granted a Retainer Restricted Share Award equal to the number
of shares of Common Stock determined by dividing an amount equal to the amount
of the Annual Retainer and, if applicable, the Board Chair Retainer and/or the
Committee Chair Retainer that the Eligible Director elected to receive (or is
deemed to have elected to receive) in the form of a Retainer Restricted Share
Award by the Average Market Price calculated on the first trading day of the
calendar year, rounded up to the nearest whole share.

(b)           If an Eligible Director becomes Board Chair during the year, the
Board Chair shall be granted a Retainer Restricted Share Award equal to the
number of shares of Common Stock determined by dividing an amount equal to fifty
percent (50%) of the pro rata portion of the Board Chair Retainer by the closing
price of a share of Common Stock, at the end of the regular trading session,
which as of the Effective Date is 4:00 p.m., New York City time, as reported on
the New York Stock Exchange Composite Tape on the date the Eligible Director was
elected Board Chair, rounded up to the nearest whole share.

(c)           Any Retainer Restricted Share Award shall be awarded under the
Stock Plan.  In addition to the terms and conditions set forth below, such
Retainer Restricted Share Award shall be subject to the terms and conditions of
the Stock Plan and any applicable Award Agreement.

(d)           Shares subject to a Retainer Restricted Share Award may not be
sold, assigned or otherwise transferred, or subjected to any lien, either
voluntarily or involuntarily, by operation of law or otherwise, until the
Eligible Director’s service with the Company ceases.  In the event (1) an
Eligible Director’s service with the Company

8


--------------------------------------------------------------------------------


ceases prior to December 31 of the Issuance Year, (2) a Board Chair who was
Board Chair at the beginning of the Issuance Year ceases to serve as Board Chair
prior to December 31 of the Issuance Year, or (3) a chair of a Committee ceases
to serve as a Committee chair prior to December 31 of the Issuance Year (unless
any such cessation of service occurs following a Change of Control), a portion
of the shares subject to a Retainer Restricted Share Award will be forfeited in
an amount equal to the number of shares subject to such Retainer Restricted
Share Award multiplied by a fraction, the numerator of which is the number of
days remaining in the Issuance Year after the date of such Eligible Director’s
service with the Company ceases (or after the Board Chair or committee chair
ceases to serve as Board Chair or committee chair) and the denominator of which
is 365, rounded down to the nearest whole share.  In the event a Board Chair who
became Board Chair during the Issuance Year ceases to serve as Board Chair prior
to December 31 of the Issuance Year (unless such cessation of service occurs
following a Change of Control), a portion of the shares subject to a Retainer
Restricted Share Award will be forfeited in an amount equal to the number of
shares subject to such Retainer Restricted Share Award multiplied by a fraction,
the numerator of which is the number of days remaining in the Issuance Year
after the date of termination of service or the date the Board Chair ceases to
be Board Chair and the denominator of which is 365 less the total number of days
from the beginning of the Issuance Year to the date the Eligible Director became
Board Chair, rounded down to the nearest whole share.

7.3           Retainer Deferred Share Awards.

(a)           On the first trading day of the calendar year, an Eligible
Director shall receive a credit to his or her Deferred Stock Account equal to
the number of shares of Common Stock (“Deferred Shares”) determined by dividing
an amount equal to the amount of the Annual Retainer and, if applicable, the
Board Chair Retainer and/or the Committee Chair Retainer that the Eligible
Director elected to receive in the form of a Retainer Deferred Share Award by
the Average Market Price calculated on the first trading day of the calendar
year, rounded up to the nearest whole share.  Any such Retainer Deferred Share
Award shall be awarded under the Stock Plan.  In addition to the terms and
conditions set forth below, such Retainer Deferred Share Award shall be subject
to the terms and conditions of the Stock Plan; provided, however, that the terms
and conditions set forth below shall be deemed to constitute the Award Agreement
with respect to any Retainer Deferred Share Award and no separate, executed
Award Agreement shall be required under the terms of the Program or the Stock
Plan.

(b)           In the event (1) an Eligible Director incurs a Separation from
Service prior to December 31 of the Issuance Year, (2) a Board Chair who was
Board Chair at the beginning of the Issuance Year ceases to serve as Board Chair
prior to December 31 of the Issuance Year, or (3) a chair of a Committee ceases
to serve as a Committee chair prior to December 31 of the Issuance Year (unless
any such cessation of service occurs following a Change of Control), a portion
of the Deferred Shares credited to the Eligible Director’s Deferred Stock
Account will be forfeited in an amount equal to the Deferred Shares multiplied
by a fraction, the numerator of which is the number of days remaining in the
Issuance Year after the date of such Eligible Director’s Separation from Service
(or after the Board Chair or committee chair ceases to serve as Board Chair

9


--------------------------------------------------------------------------------


or committee chair) and the denominator of which is 365, rounded down to the
nearest whole share.  In the event a Board Chair who became Board Chair during
the Issuance Year ceases to serve as Board Chair prior to December 31 of the
Issuance Year (unless such cessation of service occurs following a Change of
Control), a portion of the Deferred Shares credited to the Eligible Director’s
Deferred Stock Account will be forfeited in an amount equal to the Deferred
Shares multiplied by a fraction, the numerator of which is the number of days
remaining in the Issuance Year after the date of termination of service or the
date the Board Chair ceases to be Board Chair and the denominator of which is
365 less the total number of days from the beginning of the Issuance Year to the
date the Eligible Director became Board Chair, rounded down to the nearest whole
share.

(c)           Each time a cash dividend is paid on the Common Stock, the
Eligible Director shall receive a credit to his or her Deferred Stock Account
equal to that number of shares of Common Stock (rounded to the nearest whole
share) having a Fair Market Value on the dividend payment date equal to the
amount of the cash dividend payable on the number of shares credited to the
Eligible Director’s Deferred Stock Account on the dividend record date.  Each
time there is a change in the number or character of the Common Stock (through
any stock dividend or other distribution, recapitalization, stock split, reverse
stock split, reorganization, merger, consolidation split-up, spin-off,
combination, repurchase or exchange of shares or otherwise), the Eligible
Director shall receive a credit to his or her Deferred Stock Account equal to
that change in number or character of the Common Stock.

(d)           At the time of making the Annual Retainer Election, each Eligible
Director shall also complete a deferral payment election specifying one of the
payment options described in Section 7.3(e) below with respect to the Deferred
Shares subject to such Annual Retainer Election.

(e)           An Eligible Director may elect to receive payment of his or her
Deferred Stock Account in a lump sum on January 10 of the year (or the first
business day thereafter) following the Eligible Director’s Separation from
Service on the Board or in five, ten or fifteen annual installments beginning on
January 10 of the year (or the first business day thereafter) following the
Eligible Director’s Separation from Service.  If an Eligible Director fails to
make a deferral payment election, such Eligible Director shall be deemed to have
elected a single lump sum payment.  All payments shall be made in shares of
Common Stock plus cash in lieu of any fractional share.  If an Eligible Director
elects to receive installment payments from his or her Deferred Stock Account,
the amount of each installment payment shall be computed as the number of shares
credited to the Eligible Director’s Deferred Stock Account, multiplied by a
fraction, the numerator of which is one and the denominator of which is the
total number of installments elected (i.e., five, ten or fifteen) minus the
number of installments previously paid.  Amounts paid prior to the final
installment payment shall be rounded to the nearest whole number of shares; the
final installment payment shall be for the whole number of shares then credited
to the Eligible Director’s Deferred Stock Account, together with cash in lieu of
any fractional share.

10


--------------------------------------------------------------------------------


(f)            An Eligible Director may elect to change the form of his or her
distribution after making his or her Annual Retainer Election (other than on
account of a Change in Control under Section 7.3(i)), provided (i) the Eligible
Director makes such election in accordance with rules established by the
Committee at least 12 months prior to the date that the Eligible Director’s
first scheduled payment was to begin, (ii) the election may not take effect
until at least 12 months after the date on which a completed election is filed
with the Committee, and (iii) the election defers commencement of the benefit at
least 5 years beyond the date payment otherwise would have been made or
commenced, except with respect to payments on account of death.  An installment
distribution shall be treated as a single payment for purposes of this Section
7(f).

(g)           If an Eligible Director dies before receiving all payments to
which he or she is entitled under this Section 7.3 of the Program, payment shall
be made in the form elected by the Eligible Director to the beneficiary
designated by the Eligible Director on a form provided for that purpose and
delivered to and accepted by the Committee or, in the absence of a valid
designation or if the designated beneficiary does not survive the Eligible
Director, to such Eligible Director’s estate.

(h)           No right to receive payments under this Section 7.3 of the Program
nor any shares of Common Stock credited to an Eligible Director’s Deferred Stock
Account shall be assignable or transferable by an Eligible Director other than
by will or the laws of descent and distribution.  The designation of a
beneficiary by an Eligible Director pursuant to Section 7.3(g) does not
constitute a transfer.

(i)            Notwithstanding anything to the contrary set forth in the
Program, upon the occurrence of a Change of Control of the Company, then if, and
only if, such Change of Control is determined by the Committee to be a “change
of control” within the meaning of Section 409A of the Code, credits to an
Eligible Director’s Deferred Stock Account as of the business day immediately
prior to the effective date of the transaction constituting the Change of
Control shall be paid in full to the Eligible Director or the Eligible
Director’s beneficiary or estate, as the case may be, in whole shares of Common
Stock (together with cash in lieu of a fractional share) on such date.

8.                                       Rights of Eligible Directors.

8.1           Service as a Director.  Nothing in the Program nor the Stock Plan
will interfere with or limit in any way the right of the stockholders of the
Company to remove an Eligible Director, and neither the Program nor the Stock
Plan, nor the granting of an Award nor any other action taken pursuant to the
Program or Stock Plan, will constitute or be evidence of any agreement or
understanding, express or implied, that the stockholders of the Company will
re-elect an Eligible Director for any period of time or at any particular rate
of compensation.

8.2           Non-Exclusivity of the Program.  Nothing contained in the Program
is intended to create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements for non-employee
directors as the Board may deem necessary or desirable.

11


--------------------------------------------------------------------------------


9.                                       Securities Law and Other Restrictions.

Notwithstanding any other provision of the Program or any agreements entered
into pursuant to the Program, the Company will not be required to issue any
shares of Common Stock under this Program, and an Eligible Director may not
sell, assign, transfer or otherwise dispose of shares of Common Stock issued
pursuant to Awards granted under the Program, unless (a) there is in effect with
respect to such shares a registration statement under the Securities Act and any
applicable state securities laws or an exemption from such registration under
the Securities Act and applicable state securities laws, and (b) there has been
obtained any other consent, approval or permit from any other regulatory body
which the Committee, in its sole discretion, deems necessary or advisable.  The
Company may condition such issuance, sale or transfer upon the receipt of any
representations or agreements from the parties involved, and the placement of
any legends on certificates representing shares of Common Stock, as may be
deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.

10.                                 Program Effective Date, Duration, Amendment,
Modification and Termination.

The Program shall be deemed effective as of the Effective Date and shall
continue in full force and effect until suspended or terminated by the Committee
or the Board.  The Committee or the Board may suspend or terminate the Program
or any portion thereof at any time, and may amend the Program from time to time
in such respects as the Committee or the Board may deem advisable in order that
Awards under the Program will conform to any change in applicable laws or
regulations or in any other respect the Committee or the Board may deem to be in
the best interests of the Company; provided, however, that no amendments to the
Program will be effective without approval of the stockholders of the Company if
stockholder approval of the amendment is then required pursuant to the rules of
the New York Stock Exchange or any similar regulatory body.  Payments of amounts
due under Section 7.3 may not be accelerated on account of a termination of the
Program unless and only to the extent permitted under Section 409A of the Code.

11.                                 Stock Plan.

Notwithstanding anything stated to the contrary herein, all Awards granted
pursuant to the Program shall be awarded under, and in accordance with, the
terms of the Stock Plan.

12.                                 Miscellaneous.

12.1         Governing Law.  Notwithstanding conflict of law provisions, the
validity, construction, interpretation, administration and effect of the Program
and any rules, regulations and actions relating to the Program will be governed
by and construed exclusively in accordance with the laws of the State of
Delaware.

12


--------------------------------------------------------------------------------


12.2         Successors and Assigns.  The Program will be binding upon and inure
to the benefit of the successors and permitted assigns of the Company and the
Eligible Directors.

12.3         No Representation or Warranty.  The Company makes no representation
or warranty regarding the tax consequences relating to any Award, and the
Company recommends that the Eligible Director consult with his or her own
advisors before making any determination regarding the election to receive,
exercise or the sale of an Award.

12.4         Unfunded Program.  The Program shall be unfunded and shall not
create (or be construed to create) a trust or separate fund or funds.  The
Program shall not establish any fiduciary relationship between the Company and
any Eligible Director or other person.  To the extent any person holds any
rights by virtue of a grant under the Program, such rights shall be no greater
than the rights of an unsecured general creditor of the Company.  If the Company
shall, in fact, elect to set aside monies or other assets to meet its
obligations under Section 7.3 of the Program (there being no obligation to do
so), whether in a grantor trust or otherwise, the same shall, nevertheless, be
regarded as a part of the general assets of the Company subject to the claims of
its general creditors, and neither any Eligible Director nor any beneficiary of
any Eligible Director shall have a legal, beneficial, or security interest
therein.

13


--------------------------------------------------------------------------------


EXHIBIT A

Annual Retainer

 

$

65,000

 

 

 

 

 

Board Chair Retainer

 

$

130,000

 

 

 

 

 

Committee Chair Retainer (Audit)

 

$

15,000

 

 

 

 

 

Committee Chair Retainer (Other)

 

$

10,000

 

 

 

 

 

Option Award

 

8,000 shares

 

 

 

 

 

Board Chair Option Award

 

16,000 shares

 

 

 

 

 

New Director Restricted Stock Award

 

$

150,000 value

 

 

A-1


--------------------------------------------------------------------------------